ORDER
Following a jury trial in the Circuit Court of Grundy County, Lynn D. Shipley was convicted of sexual misconduct by indecent exposure for exposing his genitals to a child, in violation of § 566.083, RSMo. Shipley appeals, arguing that evidence was insufficient to prove that he acted for the purpose of arousing or gratifying his own sexual desire. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).